              Case: 20-5408      Document: 63      Filed: 02/26/2021     Page: 1


                     Supreme Court of the United States
                            Office of the Clerk
                        Washington, DC 20543-0001

                                                                         Scott S. Harris
                                                                         Clerk of the Court
                                                                         (202) 479-3011

                                      February 26, 2021

                                                                              FILED
Clerk                                                                  Feb 26, 2021
United States Court of Appeals                                     DEBORAH S. HUNT, Clerk
  for the Sixth Circuit
540 Potter Stewart United States Courthouse
100 E. Fifth Street
Cincinnati, OH 45202-3988

        Re: Herbert H. Slatery, III, Attorney General of Tennessee, et al.
            v. Adams & Boyle, P. C., et al.,
            No. 20-482 (Your docket No. 20-5408)

Dear Clerk:

        Attached please find a certified copy of the judgment of this Court in the above-entitled
case.


                                                          Sincerely,

                                                          SCOTT S. HARRIS, Clerk

                                                          By


                                                          Hervé Bocage
                                                          Judgments/Mandates Clerk

Enc.
cc:     All counsel of record




  Case 3:15-cv-00705 Document 289 Filed 02/26/21 Page 1 of 3 PageID #: 6759
             Case: 20-5408       Document: 63       Filed: 02/26/2021     Page: 2


                     Supreme Court of the United States
                            Office of the Clerk
                        Washington, DC 20543-0001
                                                                        Scott S. Harris
                                                                        Clerk of the Court
                                                                        (202) 479-3011


                                      February 26, 2021


 Mrs. Sarah Keeton Campbell, Esq.
 Tennessee Office of the Attorney General
 500 Dr. Martin Luther King, Jr. Blvd.
 Nashville, TN 37243


        Re: Herbert H. Slatery, III, Attorney General of Tennessee, et al.
            v. Adams & Boyle, P. C., et al.,
            No. 20-482

Dear Mrs. Campbell:

        Attached please find a certified copy of the judgment of this Court in the above-entitled
case.

        The petitioners are given recovery of costs in this Court as follows:

               Clerk’s costs:      $300.00

        This amount may be recovered from the respondents.


                                                       Sincerely,

                                                       SCOTT S. HARRIS, Clerk

                                                       By

                                                       Herve’ Bocage
                                                       Judgments/Mandates Clerk




cc: Clerk, USCA 6th Circuit
       (Your docket No. 20-5408)




  Case 3:15-cv-00705 Document 289 Filed 02/26/21 Page 2 of 3 PageID #: 6760
             Case: 20-5408       Document: 63       Filed: 02/26/2021    Page: 3


                       Supreme Court of the United States
                                         No. 20-482

HERBERT H. SLATERY, III, ATTORNEY GENERAL OF TENNESSEE, ET AL.,

                                                                                   Petitioners
                                               v.

                             ADAMS & BOYLE, P. C., ET AL.

              ON PETITION FOR WRIT OF CERTIORARI to the United States Court of

Appeals for the Sixth Circuit.

              THIS CAUSE having been submitted on the petition for writ of certiorari

and the response thereto.

              ON CONSIDERATION WHEREOF, it is ordered and adjudged by this Court

that the petition for writ of certiorari is granted. The judgment of the above court in this cause is

vacated with costs, and the case is remanded to the United States Court of Appeals for the Sixth

Circuit with instructions to direct the District Court to vacate as moot its April 17, 2020, order

granting plaintiffs’ motion for a preliminary injunction. See United States v. Munsingwear, Inc.,

340 U. S. 36 (1950).

              IT IS FURTHER ORDERED that the petitioners Herbert H. Slatery III,

Attorney General of Tennessee, et al. recover from Adams & Boyle, P.C., et al., Three Hundred

Dollars ($300.00) for costs herein expended.

                                      January 25, 2021


Clerk’s costs:     $300.00




  Case 3:15-cv-00705 Document 289 Filed 02/26/21 Page 3 of 3 PageID #: 6761
